Exhibit 99.1 FOR IMMEDIATE RELEASE: April 23, 2015 SIMMONS FIRST ANNOUNCES 110% INCREASE IN CORE EARNINGS Pine Bluff, AR – Simmons First National Corporation (NASDAQ-GS: SFNC) today announced record core earnings of $15.7 million for the first quarter of 2015, an increase of $8.2 million, or 110%, compared to the same quarter last year. Diluted core earnings per share were $0.70, an increase of $0.24, or 52%. Core earnings exclude $7.0 million in net after-tax expenses. Net income was $8.7million for the first quarter of 2015, an increase of $4.4 million, or 100%, compared to the same quarter last year. Diluted earnings per share were $0.39, an increase of $0.12, or 44%. “We are pleased with our integration planning and execution and continue to make good progress with our efficiency initiatives, both in revenue enhancement and in expense control,” commented George A. Makris, Jr., Chairman and CEO. “We welcome our newest associates from Community First and Liberty and look forward to continued growth and profitability in their legacy markets.” Loans Total loans, including those acquired, were $4.6 billion at March 31, 2015, an increase of $2.3 billion, or 95.9%, compared to the same period in 2014. Legacy loans (all loans excluding acquired loans) grew $336million, or 18.9%. Acquired loans increased by $1.9 billion, net of discounts. Deposits At March 31, 2015, total deposits were $6.3 billion, an increase of $2.6 billion, or 69.3%, compared to the same period in 2014. Total non-time deposits were $4.8 billion, or 76% of total deposits. Net Interest Income The Company’s net interest income for the first quarter of 2015 was $53.0 million, an increase of $11.4million, or 27.5%, from the same period of 2014. This increase was driven by growth in the legacy loan portfolio and earning assets acquired through the Delta Trust, Community First and Liberty transactions. Net interest margin was 4.34% for the quarter ended March 31, 2015, a 20 basis point decline from the same quarter of 2014. Included in interest income for both periods was the additional yield accretion recognized as a result of updated estimates of the cash flows of the acquired loans. Each quarter, the Company estimates the cash flows expected to be collected from the acquired loans, and adjustments may or may not be required. The cash flows estimate has increased based on payment histories and reduced loss expectations of the loans. This resulted in increased interest income recognized during the quarter on certain loans and interest income that is spread on a level-yield basis over the remaining expected lives of the loans or loan pools. For loans covered under loss sharing agreements with the FDIC, the increases in expected cash flows also reduce the amount of expected reimbursements, which are recorded as indemnification assets. P.O. BOX 7009PINE BLUFF, ARKANSAS 71611-7009(870) 541-1000www.simmonsfirst.com The impact of the adjustments on the Company’s financial results for the current reporting period is shown below: (In thousands) Three Months Ended March 31 Impact on net interest income $ $ Non-interest income ) ) Net impact to pre-tax income $ $ ) Because these adjustments will be recognized over the remaining lives of the loans and the remainder of the loss sharing agreements, respectively, they will impact future periods as well. The current estimate of the remaining accretable yield adjustment that will positively impact interest income is $14.3million and the remaining adjustment to the indemnification assets that will reduce non-interest income is $6.6 million. Of the remaining adjustments, we expect to recognize $6.2 million of interest income and a $5.6 million reduction of non-interest income, for a net increase to pre-tax income of approximately $0.6million during the remainder of 2015. The accretable yield adjustments recorded in future periods will change as the Company continues to evaluate expected cash flows from the acquired loans. Non-Interest Income Non-interest income for the first quarter was $18.5 million, an increase of $9.3 million compared to the first quarter of 2014. Losses on FDIC covered assets decreased $4.7 million primarily due to lower indemnification asset amortization. The remaining increase in non-interest income was primarily due to additional trust income, service charge and fee income, mortgage lending and investment banking income resulting from the acquisitions. Non-Interest Expense Non-interest expense for the first quarter of 2015 was $57.4 million, an increase of $12.8 million compared to the same period in 2014. Included in the quarter were $10.4 million of various merger related costs for the Company’s acquisition of Liberty and Community First. During the first quarter of 2014, the Company recorded $5.2million in merger related and branch right sizing costs, resulting in an increase in merger related expenses of $5.2 million. The remaining increase in non-interest expense was primarily due to incremental operating expenses of the acquired Delta Trust, Community First and Liberty franchises. Asset Quality Beginning in 2010, the Company has acquired loans and foreclosed real estate (“OREO”) through FDIC-assisted acquisitions. Through the loss share provisions of the purchase and assumption agreements, the FDIC agreed to reimburse the Company for 80% of the losses incurred on the disposition of covered loans and OREO. The acquired loans and OREO and any related FDIC loss share indemnification asset were presented in the Company's financial reports with a carrying value equal to the discounted net present value of expected future proceeds. At March 31, 2015, acquired loans covered by loss share were carried at $102 million, OREO covered by loss share was carried at $12 million and the FDIC loss share indemnification asset was carried at $16 million. Acquired loans and OREO not covered by loss share were carried at $2.4 billion and $31million, respectively. As a result of using the discounted net present value method of valuing these assets, and due to the significant protection against possible losses provided by the FDIC loss share indemnification, all acquired assets, with the exception of OREO not covered by loss share, are excluded from the computations of the asset quality ratios for the legacy loan portfolio, except for their inclusion in total assets. “At March 31, 2015, the allowance for loan losses was $29.2 million on legacy loans and $1.0million on covered loans, and the loan credit mark was $96.0 million, for a total of $126.2 million of coverage. This equates to a total coverage ratio of 2.7% of gross loans. The ratio of credit mark and related allowance to acquired loans was 3.7%,” explained Makris. The Company's allowance for loan losses at March 31, 2015, was 1.38% of total loans and 194% of non-performing loans. Non-performing loans as a percent of total loans were 0.71%. For the first quarter, the annualized net charge-off ratio, excluding credit cards, was 0.09%, and the annualized credit card charge-off ratio was 1.32%. Capital At March 31, 2015, stockholders' equity was $1.0 billion, book value per share was $33.96 and tangible book value per share was $21.82. The Company's ratio of stockholders' equity to total assets was 13.0% and its ratio of tangible common equity to tangible assets was 8.3%. Simmons First National Corporation Simmons First National Corporation is an Arkansas based financial holding company with total assets of $7.8billion and conducting financial operations throughout Arkansas, Kansas, Missouri and Tennessee. The Company's common stock trades on the NASDAQ Global Select Market under the symbol "SFNC". Conference Call Management will conduct a conference call to review this information beginning at 3:00 p.m. Central Time on Thursday, April 23, 2015. Interested persons can listen to this call by dialingtoll-free 1-866-298-7926 (United States and Canada only) and asking for the Simmons First National Corporation conference call, conference ID 15375652. In addition, the call will be available live or in recorded version on the Company’s website at www.simmonsfirst.com. Non-GAAP Financial Measures This press release contains financial information determined by methods other than in accordance with generally accepted accounting principles (GAAP). The Company’s management uses these non-GAAP financial measures in their analysis of the Company’s performance. These measures typically adjust GAAP performance measures to include the tax benefit associated with revenue items that are tax-exempt, as well as adjust income available to common shareholders for certain significant activities or nonrecurring transactions. Since the presentation of these GAAP performance measures and their impact differ between companies, management believes presentations of these non-GAAP financial measures provide useful supplemental information that is essential to a proper understanding of the operating results of the Company’s core businesses. These non-GAAP disclosures should not be viewed as a substitute for operating results determined in accordance with GAAP, nor are they necessarily comparable to non-GAAP performance measures that may be presented by other companies. Forward Looking Statements Statements in this press release that are not historical facts should be considered forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. Forward-looking statements of this type speak only as of the date of this news release. By nature, forward-looking statements involve inherent risk and uncertainties. Various factors, including, but not limited to, economic conditions, credit quality, interest rates, loan demand and changes in the assumptions used in making the forward-looking statements, could cause actual results to differ materially from those contemplated by the forward-looking statements. Additional information on factors that might affect Simmons First National Corporation’s financial results is included in its Form 10-K filing with the Securities and Exchange Commission. #### FOR MORE INFORMATION CONTACT: DAVID W. GARNER Executive Vice President and Investor Relations Officer Simmons First National Corporation (870) 541-1000 Simmons First National Corporation SFNC Consolidated End of Period Balance Sheets For the Quarters Ended Mar 31 Dec 31 Sep 30 Jun 30 Mar 31 (Unaudited) (in thousands) ASSETS Cash and non-interest bearing balances due from banks $ Interest bearing balances due from banks Federal funds sold - - - Cash and cash equivalents Investment securities - held-to-maturity Investment securities - available-for-sale Mortgage loans held for sale Assets held in trading accounts Loans: Legacy loans Allowance for loan losses ) Loans acquired, not covered by FDIC loss share (net of discount) Loans acquired, covered by FDIC loss share (net of discount and allowance) Net loans FDIC indemnification asset Premises and equipment Premises held for sale - Foreclosed assets not covered by FDIC loss share Foreclosed assets covered by FDIC loss share Interest receivable Bank owned life insurance Goodwill Other intangible assets Other assets Total assets $ LIABILITIES AND STOCKHOLDERS' EQUITY Deposits: Non-interest bearing transaction accounts $ Interest bearing transaction accounts and savings deposits Time deposits less than $100,000 Time deposits greater than $100,000 Total deposits Federal funds purchased and securities sold under agreements to repurchase Other borrowings Subordinated debentures Accrued interest and other liabilities Total liabilities Stockholders' equity: Preferred stock - Common stock Surplus Undivided profits Accumulated other comprehensive income (loss) Unrealized appreciation (depreciation) on AFS securities ) Total stockholders' equity Total liabilities and stockholders' equity $ Page 1 Simmons First National Corporation SFNC Consolidated Average Quarter-to-Date Balance Sheets For the Quarters Ended Mar 31 Dec 31 Sep 30 Jun 30 Mar 31 (Unaudited) (in thousands) ASSETS Cash and non-interest bearing balances due from banks $ Interest bearing balances due from banks Federal funds sold Cash and cash equivalents Investment securities - held-to-maturity Investment securities - available-for-sale Mortgage loans held for sale Assets held in trading accounts Loans: Legacy loans Allowance for loan losses ) Loans acquired, not covered by FDIC loss share (net of discount) Loans acquired, covered by FDIC loss share (net of discount and allowance) Net loans FDIC indemnification asset Premises and equipment Premises held for sale Foreclosed assets not covered by FDIC loss share Foreclosed assets covered by FDIC loss share Interest receivable Bank owned life insurance Goodwill Other intangible assets Other assets Total assets $ LIABILITIES AND STOCKHOLDERS' EQUITY Deposits: Non-interest bearing transaction accounts $ Interest bearing transaction accounts and savings deposits Time deposits less than $100,000 Time deposits greater than $100,000 Total deposits Federal funds purchased and securities sold under agreements to repurchase Other borrowings Subordinated debentures Accrued interest and other liabilities Total liabilities Total stockholders' equity Total liabilities and stockholders' equity $ Page 2 Simmons First National Corporation SFNC Consolidated Statements of Income - Quarter-to-Date For the Quarters Ended Mar 31 Dec 31 Sep 30 Jun 30 Mar 31 (Unaudited) (in thousands, except per share data) INTEREST INCOME Loans $ Federal funds sold 29 13 12 2 1 Investment securities Mortgage loans held for sale 69 Assets held in trading accounts 3 4 3 5 5 Interest bearing balances due from banks TOTAL INTEREST INCOME INTEREST EXPENSE Time deposits Other deposits Federal funds purchased and securities sold under agreements to repurchase 64 61 55 31 53 Other borrowings Subordinated debentures TOTAL INTEREST EXPENSE NET INTEREST INCOME Provision for loan losses NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES NON-INTEREST INCOME Trust income Service charges on deposit accounts Other service charges and fees Mortgage lending income Investment banking income Credit card fees Bank owned life insurance income Gain on sale of securities, net ) ) ) 38 - Net (loss) gain on assets covered by FDIC loss share agreements ) Other income TOTAL NON-INTEREST INCOME NON-INTEREST EXPENSE Salaries and employee benefits Occupancy expense, net Furniture and equipment expense Other real estate and foreclosure expense Deposit insurance Merger related costs Other operating expenses TOTAL NON-INTEREST EXPENSE NET INCOME BEFORE INCOME TAXES Provision for income taxes NET INCOME Preferred stock dividends 26 - NET INCOME AVAILABLE TO COMMON SHAREHOLDERS $ BASIC EARNINGS PER SHARE $ DILUTED EARNINGS PER SHARE $ Page 3 Simmons First National Corporation SFNC Consolidated Risk-Based Capital For the Quarters Ended Mar 31 Dec 31 Sep 30 Jun 30 Mar 31 (Unaudited) ($ in thousands) Tier 1 capital Stockholders' equity $ Trust preferred securities, net allowable Disallowed intangible assets, net of deferred tax ) Unrealized (gain) loss on AFS securities ) Other ) - Total Tier 1 capital Tier 2 capital Qualifying unrealized gain on AFS equity securities - 2 - 47 42 Qualifying allowance for loan losses and reserve for unfunded commitments Total Tier 2 capital Total risk-based capital $ Common equity Tier 1 capital $ Less: Non-cumulative prefered stock ) Less: Trust preferred securities ) Total common equity $ Risk weighted assets $ Adjusted average assets for leverage ratio $ Ratios at end of quarter Equity to assets % Tangible common equity to tangible assets % Common equity Tier 1 ratio (CET1) % Tier 1 leverage ratio % Tier 1 risk-based capital ratio % Total risk-based capital ratio % Page 4 Simmons First National Corporation SFNC Consolidated Loans and Investments For the Quarters Ended Mar 31 Dec 31 Sep 30 Jun 30 Mar 31 (Unaudited) (in thousands) Legacy Loan Portfolio - End of Period (1) Consumer Credit cards $ Student loans - - - Other consumer Total consumer Real Estate Construction Single-family residential Other commercial Total real estate Commercial Commercial Agricultural Total commercial Other Total Loans $ (1) Excludes all acquired loans, including those covered by FDIC loss share agreements. Investment Securities - End of Period Held-to-Maturity U.S. Government agencies $ Mortgage-backed securities State and political subdivisions Other securities Total held-to-maturity Available-for-Sale U.S. Treasury $ U.S. Government agencies Mortgage-backed securities 32 State and political subdivisions FHLB stock Other securities Total available-for-sale Total investment securities $ Investment Securities - QTD Average Taxable securities $ Tax exempt securities Total investment securities - QTD average $ Page 5 Simmons First National Corporation SFNC Consolidated Loans and Credit Coverage For the Quarters Ended Mar 31 Dec 31 Sep 30 Jun 30 Mar 31 (Unaudited) ($ in thousands) LOANS Legacy loans $ Allowance for loan losses (legacy loans) Legacy loans (net of allowance) Loans acquired, not covered by FDIC loss share Credit discount ) Loans acquired, not covered (net of discount) Loans acquired, covered by FDIC loss share Credit discount ) Allowance for loan losses (acquired covered loans) ) ) - - - Loans acquired, covered (net of discount and allowance) Net loans $ Loan Coverage Ratios Allowance for loan losses to legacy loans % Discount for credit losses on loans acquired, not covered, to total loans acquired, not covered, plus discount for credit losses on loans acquired, not covered % Discount for credit losses on loans acquired, covered, to total loans acquired, covered, plus discount for credit losses on loans acquired, covered % Total allowance and credit coverage % Page 6 Simmons First National Corporation SFNC Consolidated Allowance and Asset Quality For the Quarters Ended Mar 31 Dec 31 Sep 30 Jun 30 Mar 31 (Unaudited) ($ in thousands) Allowance for Loan Losses (Legacy Loans) Balance, beginning of quarter $ Loans charged off Credit cards Other consumer Real estate Commercial 82 Total loans charged off Recoveries of loans previously charged off Credit cards Other consumer 94 Real estate 12 56 Commercial 16 14 Total recoveries Net loans charged off Provision for loan losses Balance, end of quarter $ Non-performing assets (1) (2) Non-performing loans Nonaccrual loans Real estate $ Commercial Consumer Total nonaccrual loans Loans past due 90 days or more Government guaranteed student loans - - - Other loans Total loans past due 90 days or more Total non-performing loans Other non-performing assets Foreclosed assets held for sale Acquired foreclosed assets held for sale, not covered by FDIC loss share agreements Other non-performing assets 97 72 80 60 Total other non-performing assets Total non-performing assets $ Performing TDRs (troubled debt restructurings) $ Ratios (1) (2) Allowance for loan losses to total loans % Allowance for loan losses to non-performing loans % Non-performing loans to total loans % Non-performing assets (including performing TDRs) to total assets % Non-performing assets to total assets % Non-performing assets to total assets (excluding Gov't guaranteed student loans) % Annualized net charge offs to total loans % Annualized net credit card charge offs to total credit card loans % Annualized net charge offs to total loans (excluding credit cards) % Past due loans >30 days (excluding nonaccrual) % Past due loans >30 days (excluding nonaccrual) (excluding Gov't guaranteed student loans) % (1) Excludes all acquired loans, including those covered by FDIC loss share agreements, except for their inclusion in total assets. (2) Excludes acquired foreclosed assets covered by FDIC loss share agreements, except for their inclusion in total assets. Page 7 Simmons First National Corporation SFNC Consolidated - Net Interest Income Analysis For the Quarters Ended Mar 31 Dec 31 Sep 30 Jun 30 Mar 31 (Unaudited) ASSETS Earning Assets Interest bearing balances due from banks % Investment securities % Mortgage loans held for sale % Assets held in trading accounts % Loans, including acquired loans % Total interest earning assets % LIABILITIES Interest bearing liabilities Interest bearing transaction and savings accounts % Time deposits % Total interest bearing deposits % Federal funds purchased and securities sold under agreement to repurchase % Other borrowings % Subordinated debentures % Total interest bearing liabilities % NET INTEREST MARGIN/SPREAD Net interest spread % Net interest margin - quarter-to-date % Net interest margin - year-to-date % Page 8 Simmons First National Corporation SFNC Consolidated - Selected Financial Data For the Quarters Ended Mar 31 Dec 31 Sep 30 Jun 30 Mar 31 (Unaudited) ($ in thousands, except share data) QUARTER-TO-DATE Diluted earnings per share $ Core earnings (excludes nonrecurring items) (non-GAAP) Diluted core earnings per share (non-GAAP) Cash dividends declared per common share Cash dividends declared - amount Return on average stockholders' equity % Return on tangible equity % Return on average assets % Net interest margin (FTE) % Core efficiency ratio (non-GAAP) % FTE adjustment - investments FTE adjustment - loans 11 7 7 8 10 Amortization of intangibles Amortization of intangibles, net of taxes Average shares outstanding Average earning assets Average interest bearing liabilities YEAR-TO-DATE Diluted earnings per share $ Core earnings (excludes nonrecurring items) (non-GAAP) Diluted core earnings per share (non-GAAP) Cash dividends declared per common share Cash dividends declared - amount Return on average stockholders' equity % Return on tangible equity % Return on average assets % Net interest margin (FTE) % Core efficiency ratio (non-GAAP) % FTE adjustment - investments FTE adjustment - loans 11 32 25 18 10 Amortization of intangibles Amortization of intangibles, net of taxes Average shares outstanding Average diluted shares outstanding Average earning assets Average interest bearing liabilities END OF PERIOD Book value per share $ Tangible book value per share Shares outstanding Full-time equivalent employees Total number of financial centers Parent company only - investment in subsidiaries Parent company only - intangible assets Page 9 Simmons First National Corporation SFNC Consolidated - Reconciliation of Core Earnings (non-GAAP) For the Quarters Ended Mar 31 Dec 31 Sep 30 Jun 30 Mar 31 (Unaudited) (in thousands, except per share data) QUARTER-TO-DATE Net Income $ Nonrecurring items Gain on sale of merchant services - - - ) - Merger related costs Change-in-control payments - Branch right sizing 35 ) ) ) Charter consolidation costs - 42 - Tax effect (1) Net nonrecurring items ) ) Core earnings (non-GAAP) $ Diluted earnings per share $ Nonrecurring items Gain on sale of merchant services - - - ) - Merger related costs Change-in-control payments - Branch right sizing - ) ) ) Charter consolidation costs - - - Tax effect (1) Net nonrecurring items ) ) Diluted core earnings per share (non-GAAP) $ YEAR-TO-DATE Net Income $ Nonrecurring items Gain on sale of merchant services - ) ) ) - Merger related costs Change-in-control payments - Branch right sizing 35 ) Charter consolidation costs - - Tax effect (1) Net nonrecurring items Core earnings (non-GAAP) $ Diluted earnings per share $ Nonrecurring items Gain on sale of merchant services - ) ) ) - Merger related costs Change-in-control payments - Branch right sizing - ) Charter consolidation costs - - Tax effect (1) Net nonrecurring items Diluted core earnings per share (non-GAAP) $ (1) Effective tax rate of 39.225%, adjusted for non-deductible merger related costs. Page 10
